Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election /Restrictions
Claims 15-16 of Group II, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election of claims 1-14 of Group I, was made without traverse in the reply filed on March 31, 2022.

Claim Interpretation
In claim 14, the term “antireflection product” is interpreted as being any product that provides antireflection in accordance with the broadest reasonable interpretation, since the specification states that “examples of the antireflection product having a three-dimensional shape include windshields and rear glasses of cars, cover glasses of speed meters, car interior parts, and glass showcases” ([0223]) where the use of the term “examples” means that the specified antireflection products are only exemplary and hence non-limiting.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
a)	In lines 4-6 of claim 1, it is unclear what is meant by the limitation of “wherein a reflectance difference before and after deformation in a case of outward bending or inward bending with R of 0.8 mm in biaxial directions different by 90° is within 1.0%”.  Does the “bending with R of 0.8 mm in biaxial directions different by 90°” mean that the bending radius is 0.8 mm and the bending angle is 90°, or something else?  For the purposes of examination, the first interpretation is used.  
Furthermore, does the phrase of “in a case” mean that it is just one of a plurality of cases such that it signifies an option and not a requirement, or was it intended to be a requirement?  For the purposes of examination, the first interpretation is used. 
b)	In lines 2-3 of claim 10, it is unclear what is meant by the limitation of “wherein a reflectance difference before and after deformation in a case of outward bending with R of 0.8 mm in triaxial directions different by is within 1%”.  Does the “bending with R of 0.8 mm in triaxial directions different by 60°” mean that the bending radius is 0.8 mm and the bending angle is 60°, or something else?  For the purposes of examination, the first interpretation is used.
Furthermore, does the phrase of “in a case” mean that it is just one of a plurality of cases such that it signifies an option and not a requirement, or was it intended to be a requirement?  For the purposes of examination, the first interpretation is used. 
In addition, how does the limitation of “triaxial directions” differ from the limitation of “biaxial directions of claim 1?
c)	In lines 2-4 of claim 8, it is unclear what is meant by the limitation of “where an etching rate in a case where the surface of the antireflection layer is etched with argon gas plasmatized at 13.56 MHz differs by 10 times or more, at a period of 380 nm or less”.  How does the etching rate differ by 10 times or more?  What conditions or structures are being compared?  What does the “a period of 380 nm or less” limit?
Furthermore, does the phrase of “in a case” mean that it is just one of a plurality of cases such that it signifies an option and not a requirement, or was it intended to be a requirement?  For the purposes of examination, the first interpretation is used. 
d)	In line 2 of claim 9, does the phrase of “in a case” mean that it is just one of a plurality of cases such that it signifies an option and not a requirement, or was it intended to be a requirement?  For the purposes of examination, the first interpretation is used. 
e)	In line 3 of claim 9, it is unclear whether the trade name of “(product number B-204)” “manufactured by Nippon Steel Wool Co. Ltd” is being used as a limitation to identify or describe a particular material or product, in which case it would render uncertain the scope of the claim since the trade name cannot be properly used to identify any particular material or product.  See MPEP 2173.05(u). 
	Clarification with relevant citation(s) from the specification are required.  Claims 2-14 depend on and include the subject matter of claim 1, without providing a solution to the indefinite issue described above.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-14 are rejected under 35 U.S.C. 102(a/1,2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Asahi, WO 2014/185314 (US 2016/0077240 is used here).
Regarding claim 1, Asahi teaches an antireflection film (antireflective film [0050]) comprising: a support (substrate [0050]) having a transmittance of 90% or more ([0055]) which is within the claimed range of 80% or more; and an antireflection layer laminated on the support (antireflective layer [0050] laminated [0059]).
Although Asahi is silent regarding a reflectance difference before and after deformation in a case of outward bending or inward bending with R of 0.8 mm in biaxial directions different by 90° that is within 1.0%, the claim language does not exclude other cases.
Furthermore, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See MPEP 2112.01.   If there were to be any differences in structure or chemistry, these differences are presumed to be minor and obvious in the absence of evidence to the contrary.  
In this instance, Asahi teaches the presently claimed antireflection film laminate structure and composition as described below.  In addition, Asahi teaches that the antireflection film can have an integrated reflectance that is within 1.0% (Sample Nos. 6A, 9A-11A, 13A-14A, Table 2 [0273], Sample Nos. 1B-2B, Table 4 [0290]).  
Asahi teaches that the antireflection film (antireflective film [0050]) comprises: a support (substrate [0050]) having a transmittance of 90% or more ([0055]) which is within the claimed range of 80% or more; and an antireflection layer laminated on the support (antireflective layer [0050] laminated [0059]).  Asahi teaches that the antireflection layer includes a binder and a fine particle ([0100]) and has a periodic structure having a period equal or less than a visible light wavelength of 380 nm ([0102]), the fine particle has a particle diameter of 200 nm ([0108]) which is within the claimed range of 150 nm to 250 nm, the binder includes at least one of a polyacrylate (pentaerythritol tetra (meth)acrylate ([0139]) or polyurethane acrylate (urethane acrylate [0129], polyurethane acrylate [0276]), where the polyacrylate and the polyurethane acrylate are disclosed in Applicant’s specification as components which allow the antireflection film to realize the claimed elongation of 10% or more ([0035]).  Asahi teaches that the fine particle belongs to a list that contains calcined silica and commercially available fine particles under EPOSTAR S, EPOSTAR MA-MX100W, GANZ PEARL ([0121]) which are disclosed in Applicant’s specification as having a hardness within the claimed range of 400 MPa or more ([0038, 0044]).  Asahi teaches a hard coat layer between the support (substrate may include a hard coat layer for providing hard coat properties to the substrate [0056]) and the antireflection layer (antireflective layer is laminated on the hard coat layer [0059]), wherein the hard coat layer has a thickness of 1 µm ([0073]) which is within the claimed range of 10 µm or less.  Asahi teaches that the support can be formed from polyethylene terephthalate, a (meth)acryl-based resin or a polyurethane-based resin ([0054]), each of which is expected to have an elongation rate that is within the claimed range of 20% or more, since they are materials disclosed as being preferable in Applicant’s specification ([0161]), and that a thickness of the support is 25 µm ([0055]) which is within the claimed range of 60 µm or less.
In the alternative, although Asahi is silent regarding a reflectance difference before and after deformation in a case of outward bending or inward bending with R of 0.8 mm in biaxial directions different by 90° that is within 1.0%, Asahi teaches the desirability of providing sufficient durability to the antireflection film, where sufficient durability ideally means a reflectance difference before and after deformation in a case of outward bending or inward bending with R of 0.8 mm in biaxial directions different by 90°, of close to zero that is within the claimed range of within 1.0%, for the purpose of extending the performance lifetime of the antireflection film.
Therefore, in the absence of a clear showing to the contrary, it would have been obvious to one of ordinary skill in the art at the time, to have improved the durability of the antireflection film of Asahi, to one where a reflectance difference before and after deformation in a case of outward bending or inward bending with R of 0.8 mm in biaxial directions different by 90° is within 1.0%, in order to extend the performance lifetime of the antireflection film.
Regarding claim 2, Asahi teaches that the antireflection layer includes a binder and a fine particle ([0100]) and has a periodic structure having a period equal or less than a visible light wavelength of 380 nm ([0102]), the fine particle has a particle diameter of 200 nm ([0108]) which is within the claimed range of 150 nm to 250 nm, and the binder includes at least one of a polyacrylate (pentaerythritol tetra (meth)acrylate ([0139]) or polyurethane acrylate (urethane acrylate [0129], polyurethane acrylate [0276]), where the polyacrylate and the polyurethane acrylate are disclosed in Applicant’s specification as binder components which allow the antireflection film to realize the claimed elongation of 10% or more ([0035]).  
Regarding claim 3, Asahi teaches that the fine particle belongs to a list that contains calcined silica and commercially available fine particles under EPOSTAR S, EPOSTAR MA-MX100W, GANZ PEARL ([0121]) which are disclosed in Applicant’s specification as having a hardness within the claimed range of 400 MPa or more ([0038, 0044]).
Regarding claim 4, Asahi teaches a hard coat layer between the support (substrate may include a hard coat layer for providing hard coat properties to the substrate [0056]) and the antireflection layer (antireflective layer is laminated on the hard coat layer [0059]).
Regarding claim 5, Asahi teaches that a thickness of the hard coat layer is 1 µm ([0073]) which is within the claimed range of 10 µm or less.
Regarding claim 6, Asahi teaches that the support can be formed from polyethylene terephthalate, a (meth)acryl-based resin or a polyurethane-based resin ([0054]), each of which is expected to have an elongation rate that is within the claimed range of 20% or more, since they are materials disclosed as being preferable in Applicant’s specification ([0161]).
Regarding claim 7, Asahi teaches that a thickness of the support is 25 µm ([0055]) which is within the claimed range of 60 µm or less.
Regarding claim 9, although Asahi is silent regarding a case where when steel wool of a grade (count) #0000 which is manufactured by Nippon Steel Wool Co., Lid (product number B-204) is wrapped around a front end section of a 1 cm square of a rubbing tester, and a surface of the antireflection layer opposite to the support is rubbed with a load of 50 g/cm, a reflectance difference between a rubbed portion and a non-rubbed portion is within 0.2%, the claim language does not exclude other cases.
Furthermore, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See MPEP 2112.01.   If there were to be any differences in structure or chemistry, these differences are presumed to be minor and obvious in the absence of evidence to the contrary.  
In this instance, Asahi teaches the presently claimed antireflection film structure and composition as described below.  In addition, Asahi teaches that the antireflection film can have an integrated reflectance that is within 1.0% (Sample Nos. 6A, 9A-11A, 13A-14A, Table 2 [0273], Sample Nos. 1B-2B, Table 4 [0290]).  
Asahi teaches that the antireflection film (antireflective film [0050]) comprises: a support (substrate [0050]) having a transmittance of 90% or more ([0055]) which is within the claimed range of 80% or more; and an antireflection layer laminated on the support (antireflective layer [0050] laminated [0059]).  Asahi teaches that the antireflection layer includes a binder and a fine particle ([0100]) and has a periodic structure having a period equal or less than a visible light wavelength of 380 nm ([0102]), the fine particle has a particle diameter of 200 nm ([0108]) which is within the claimed range of 150 nm to 250 nm, the binder includes at least one of a polyacrylate (pentaerythritol tetra (meth)acrylate ([0139]) or polyurethane acrylate (urethane acrylate [0129], polyurethane acrylate [0276]), where the polyacrylate and the polyurethane acrylate are disclosed in Applicant’s specification as components which allow the antireflection film to realize the claimed elongation of 10% or more ([0035]).  Asahi teaches that the fine particle belongs to a list that contains calcined silica and commercially available fine particles under EPOSTAR S, EPOSTAR MA-MX100W, GANZ PEARL ([0121]) which are disclosed in Applicant’s specification as having a hardness within the claimed range of 400 MPa or more ([0038, 0044]).  Asahi teaches a hard coat layer between the support (substrate may include a hard coat layer for providing hard coat properties to the substrate [0056]) and the antireflection layer (antireflective layer is laminated on the hard coat layer [0059]), wherein the hard coat layer has a thickness of 1 µm ([0073]) which is within the claimed range of 10 µm or less.  Asahi teaches that the support can be formed from polyethylene terephthalate, a (meth)acryl-based resin or a polyurethane-based resin ([0054]), each of which is expected to have an elongation rate that is within the claimed range of 20% or more, since they are materials disclosed as being preferable in Applicant’s specification ([0161]), and that a thickness of the support is 25 µm ([0055]) which is within the claimed range of 60 µm or less.
Regarding claim 10, although Asahi is silent regarding a reflectance difference before and after deformation in a case of outward bending or inward bending with R of 0.8 mm in triaxial directions different by 60°that is within 1.0%, the claim language does not exclude other cases.
Furthermore, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See MPEP 2112.01.   If there were to be any differences in structure or chemistry, these differences are presumed to be minor and obvious in the absence of evidence to the contrary.  
In this instance, Asahi teaches the presently claimed antireflection film structure and composition as described below.  In addition, Asahi teaches that the antireflection film can have an integrated reflectance that is within 1.0% (Sample Nos. 6A, 9A-11A, 13A-14A, Table 2 [0273], Sample Nos. 1B-2B, Table 4 [0290]).  
Asahi teaches that the antireflection film (antireflective film [0050]) comprises: a support (substrate [0050]) having a transmittance of 90% or more ([0055]) which is within the claimed range of 80% or more; and an antireflection layer laminated on the support (antireflective layer [0050] laminated [0059]).  Asahi teaches that the antireflection layer includes a binder and a fine particle ([0100]) and has a periodic structure having a period equal or less than a visible light wavelength of 380 nm ([0102]), the fine particle has a particle diameter of 200 nm ([0108]) which is within the claimed range of 150 nm to 250 nm, the binder includes at least one of a polyacrylate (pentaerythritol tetra (meth)acrylate ([0139]) or polyurethane acrylate (urethane acrylate [0129], polyurethane acrylate [0276]), where the polyacrylate and the polyurethane acrylate are disclosed in Applicant’s specification as components which allow the antireflection film to realize the claimed elongation of 10% or more ([0035]).  Asahi teaches that the fine particle belongs to a list that contains calcined silica and commercially available fine particles under EPOSTAR S, EPOSTAR MA-MX100W, GANZ PEARL ([0121]) which are disclosed in Applicant’s specification as having a hardness within the claimed range of 400 MPa or more ([0038, 0044]).  Asahi teaches a hard coat layer between the support (substrate may include a hard coat layer for providing hard coat properties to the substrate [0056]) and the antireflection layer (antireflective layer is laminated on the hard coat layer [0059]), wherein the hard coat layer has a thickness of 1 µm ([0073]) which is within the claimed range of 10 µm or less.  Asahi teaches that the support can be formed from polyethylene terephthalate, a (meth)acryl-based resin or a polyurethane-based resin ([0054]), each of which is expected to have an elongation rate that is within the claimed range of 20% or more, since they are materials disclosed as being preferable in Applicant’s specification ([0161]), and that a thickness of the support is 25 µm ([0055]) which is within the claimed range of 60 µm or less.
In the alternative, although Asahi is silent regarding a reflectance difference before and after deformation in a case of outward bending or inward bending with R of 0.8 mm in triaxial directions different by 60°that is within 1.0%, Asahi teaches the desirability of providing sufficient durability to the antireflection film, where sufficient durability ideally means a reflectance difference before and after deformation in a case of outward bending or inward bending with R of 0.8 mm in triaxial directions different by 60°, of close to zero that is within the claimed range of within 1.0%, for the purpose of extending the performance lifetime of the antireflection film.
Therefore, in the absence of a clear showing to the contrary, it would have been obvious to one of ordinary skill in the art at the time, to have improved the durability of the antireflection film of Asahi, to one where a reflectance difference before and after deformation in a case of outward bending or inward bending with R of 0.8 mm in triaxial directions different by 60° is within 1.0%, in order to extend the performance lifetime of the antireflection film.
Regarding claim 11, Asahi teaches a polarizing plate ([0203]) comprising the antireflection film as a protective film ([0203]).
Regarding claim 12, Asahi teaches an image display device comprising the antireflection film ([0208]).
Regarding claim 13, Asahi teaches an image display device ([0208]) comprising the polarizing plate ([0208]) comprising the antireflection film ([0203]).
Regarding claim 14, Asahi teaches a cover glass ([0206]) which is an antireflection product comprising the antireflection film ([0206]).












Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782